222 F.2d 566
95 U.S.App.D.C. 400
James F. HANLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 12525.
United States Court of Appeals District of Columbia Circuit.
Argued May 9, 1955.Decided May 19, 1955.

Mr. T. Emmett McKenzie, Washington, D.C., for appellant.
Mr. Fred L. McIntyre, Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll and E. Riley Casey, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and WILBUR K. MILLER, Circuit judges.
PER CURIAM.


1
Indicted in two counts charging respectively housebreaking and grand larceny, James F. Hanley was found guilty of both offenses by a jury in the United States District Court for the District of Columbia.  He was sentenced to imprisonment for from four to twelve years on the housebreaking count, and to a term of one year on the larceny charge, the sentences to run concurrently.  He did not appeal.  Some nine months after the sentences were pronounced, Hanley filed a motion to vacate under 28 U.S.C. § 2255, asserting the trial judge should have sua sponte directed an acquittal on the ground that the evidence was insufficient to sustain a conviction of such offenses.  Cf. Rule 29(a), Federal Rules of Criminal Procedure, 18 U.S.C.  This [95 U.S.App.D.C. 401] appeal is from the order which denied the motion.


2
A question as to the sufficiency of the proofs at the trial in which the prisoner was convicted cannot be raised by a motion to vacate under § 2255.  Finan v. United States, 4 Cir., 1949, 177 F.2d 850.


3
Affirmed.